DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15.  More specifically, the prior art of record does not specifically teach or suggest determining a plurality of user accounts that are each associated with an individual appearing in the video content item; determining a subset of user accounts from the plurality of user accounts that have each authorized publication of a tag element of the corresponding individual appearing in the video content item; determining for user accounts in the subset of user accounts that have authorized content recommendation, a plurality of video content items that have received an endorsement from at least one of the user accounts; determining a subset of video content items from the plurality of video content items based on a relationship between the first user account and each of the user accounts in the subset of user accounts that have authorized content recommendation; and causing, using the hardware processor, a recommendation that includes at least a portion of the subset of video content items to be presented to the user associated with the first user account.
Dependent claims 2-7, 9-14, & 16-21, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 21, 2021